Gregory, J.
— Thomas Burgert and Joseph Adams sued Charles J. Barker and Andrew Jackson on a promissory note. The note is signed “Chas. J. Barker, A. Jackson,” and is payable to “Burgert and Adams.” There was a judgment by default against Jackson, the suit as to Barker having been dismissed.
W. R. Pierse and H. D. Thompson, for appellant.
J. L. Ketcham and J. L. Mitchell, for appellees.
It is claimed that the complaint is defective for not having averred that the note was signed by Jackson by the description of “A. Jackson,” and that it is insufficient in not stating that the promise was made to the plaintiffs by the style of “Burgert and Adams.” The complaint is in the form prescribed by the code. The copy of the note which is a part of the complaint shows how the note was executed and to whom payable. The complaint is good.
The evidence is not in the record. It is urged that the judgment is for too much. Ro motion was made in the court below to correct the judgment. We cannot say, from all that now appears of record, that there is any error of which the appellant has a right to complain.
The judgment is affirmed, with five per cent, damages and costs.